DETAILED ACTION
This action is in response to the amendment filed 9/9/2020.
Claims 1-10 and 12-29 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12 and 13 of amendment, filed 9/9/2020, with respect to the rejection(s) of claim(s) 2, 4-7, 10-15, 17-21, 23-26, 29, and 30 under 35 U.S.C. 103 as being unpatentable over Hogan in view of Stein in view of Moran, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Satterfield.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-15, 17-21, 23-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2011/0163968), in view of Moran et al. (US 6,525,749), hereinafter Moran, in view of Satterfield et al. (7,530,029), hereinafter Satterfield.

As per claim 1, Hogan teaches the following:
A method comprising: 
at a device with one or more processors, non-transitory memory, a display, and an input device, (see Fig. 1): 
displaying, on the display, a first column and a second column in an application region, (see Fig.5A);
detecting, via the input device, a movement of a single contact that starts at a location at a top of the second column within the application region and moves toward an edge of the application region.  As Hogan shows in Fig. 5H, a pinch gesture is performed in a header region, where a right touch point 5036-a is moved toward a left edge of the application region; 
and in response to detecting the movement of the single contact, changing a number of columns displayed in the application region.  As may be seen in Hogan’s Figs. 5H and 5I, upon the pinch gesture being performed, a new column “J” is displayed, while the original columns maintain displayed.
However, Hogan does not explicitly teach of a messaging application or columns related to said messaging application or displaying an entirety of the first column at a reduced size.  Satterfield teaches the following:
a messaging application, wherein the second column includes a plurality of representations of a respective plurality of messages associated with a first folder and the first column includes content of a first message of the plurality of messages.  As Satterfield shows in Fig. 2, a second column 275 shows a plurality of messages associated with the folder “INBOX”, while a first column 280 shows the contents of a selected message;
wherein the third column includes a plurality of representations of a respective plurality of folders including the first folder.  As Satterfield further shows in Fig. 2, a third column 245 shows a plurality of folders in which messages may be arranged, including the folder “INBOX”.
wherein changing the number of columns displayed in the application region includes, in accordance with a determination that the movement of the single contact was in a first direction, displaying a third column in the application region by displaying an entirety of the first column with a reduced size and maintaining a size of the second column in the application region.  As Satterfield shows in the transition from Fig. 7 to Fig. 2, a navigation pane may transition of a reduced (hidden) state to an 

    PNG
    media_image1.png
    834
    615
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    836
    590
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the columns of Hogan with the email messaging and column sizing of Satterfield.  One of ordinary skill would have been motivated to have made such modification because Hogan never limits themselves to the types of data which may be presented in columns and is directed to methods for manipulations of columns, and as Satterfield teaches in column 1, lines 27-36, email applications commonly organized information in panes similar to columns, and in column 2, lines 3-18, such hidden navigation panes benefit a user in providing greater display space while viewing messages.
Furthermore, while Hogan teaches of increasing or decreasing a number of columns based upon a received user gesture, (see Fig. 5H), Hogan does not explicitly 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the two finger gesture of Hogan with the single contact gestures of Moran.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user who wishes to utilize a stylus for input as opposed to fingers.  Hogan further suggests the use of a stylus in paragraph [0055].

Regarding claim 2, Hogan teaches the method of claim 1 as described above.  Hogan further teaches the following:
displaying the third column in the application region includes, in response to a detecting a first portion of the movement of the single contact, partially displaying the third column in the application region and, in response to detecting a second portion of the movement of the single contact, fully displaying the third column in the application region.  As may be seen in Hogan’s transition from Fig. 5H to Fig. 5I, a pinch gesture performed partially revealed column J.  Therefore, upon a greater pinch gesture being performed, the entirety of column J would be revealed.

Regarding claim 4, Hogan teaches the method of claim 1 as described above.  Hogan further teaches the following:
changing the number of columns displayed in the application region includes, in accordance with a determination that the movement of the single contact was in a second direction, ceasing display of the second column in the application region while maintaining display of the first column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture (second direction) causes less columns to be displayed.

Regarding claim 5, Hogan teaches the method of claim 4 as described above.  Hogan further teaches the following:
ceasing display of the second column in the application region includes, in response to detecting a first portion of the movement of the single contact, partially displaying the second column in the application region and, in response to detecting a second portion of the movement of the single contact, ceasing display of the second column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture has partially hidden column G.  Therefore, upon a slightly greater spread gesture, Column G would be fully hidden.

Regarding claim 6, Hogan teaches the method of claim 4 as described above.  Hogan further teaches the following:
while displaying the third column in the application region: detecting, via the input device, another movement of a single contact that starts at a location at a top of the application region and moves toward an edge of the application region; and in response to detecting the other movement of the single contact, changing the number of columns displayed in the application region, wherein changing the number of columns displayed in the application region includes, in accordance with a determination that the other movement of the single contact was in a second direction, ceasing display of the third column in the application region.  As Hogan shows in Figs. 5 I and J, a spread gesture (second direction) causes less columns to be displayed.  This gesture is performed at the top of application region at 504-a and 5044-a.

Regarding claim 7, Hogan teaches the method of claim 6 as described above.  Hogan further teaches the following:
changing the number of columns includes: in accordance with a determination that the other movement of the single contact included a first amount of movement toward the edge of the application region, ceasing display of the third column in the application region while maintaining display of the first column and second column in the application region; and in accordance with a determination that the other movement of the single contact included a second amount of movement, greater than the first amount of movement, toward the edge of the application region, ceasing display of the third column and second column in the application region while maintaining display of the first column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture (second direction) causes less columns to be displayed.  The amount of display change is directly proportional to the amount of spread gesture (see Fig. 7B).  Therefore, a user may perform the spread gesture enough to hide any number of 

Regarding claim 10, Hogan teaches the method of claim 4 as described above.  Hogan further teaches the following:
changing the number of columns displayed in the application region does not include changing a size of the application region.  As may be seen in Hogan’s Figs. 4A and 4B, the size of the overall graph does not change when more columns are added.  

Regarding claim 11, Hogan teaches the method of claim 1 as described above. Hogan further teaches the following:
wherein changing the number of columns displayed in the application region does not include changing a size of the second column.  As may be seen in Hogan’s transition from Fig. 5H to 5I, shrinking a first column A, which adds additional column J to the viewing area, does not change the size of the second column B.

Regarding claim 12, Hogan teaches the method of claim 4 as described above.  Hogan further teaches the following:
detecting a resizing user input at a location between the first column and the second column; in response to detecting the resizing user input, changing a size of the first column and a size of the second column.  As may be seen in Fig. 5J, a contact point 5040-a occurs between columns B and C, and results in multiple columns being resized as seen in Fig. 5K.

Regarding claim 13, Hogan teaches the method of claim1 as described above.  However, as described above, Hogan does not explicitly teach of a messaging application or columns related to said messaging application.  Satterfield teaches the following:
further comprising, in response to detecting a user input at a location of one of the representations of the respective plurality of messages, changing display of the first column to include content of a second message of the plurality of messages.  As Satterfield teaches in column 6, lines 16-34, the mail view pane 280 displays the contents of a selected mail message.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the columns of Hogan with the email messaging of Satterfield.  One of ordinary skill would have been motivated to have made such modification because Hogan never limits themselves to the types of data which may be presented in columns and is directed to methods for manipulations of columns, and as Satterfield teaches in column 1, lines 27-36, email applications commonly organized information in panes similar to columns.

Regarding claim 14, Hogan teaches the method of claim 1 as described above.  However, as described above, Hogan does not explicitly teach of a messaging application or columns related to said messaging application.  Satterfield teaches the following:
further comprising, in response to detecting a user input at a location of one of the representations of the respective plurality of folders, changing display of the second column to include a plurality of representations of a respective plurality of messages associated with a second folder.  As Satterfield teaches in column 6, lines 16-34, the mailbox pane 275 displays the contents of a selected folder.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the columns of Hogan with the email messaging of Satterfield.  One of ordinary skill would have been motivated to have made such modification because Hogan never limits themselves to the types of data which may be presented in columns and is directed to methods for manipulations of columns, and as Satterfield teaches in column 1, lines 27-36, email applications commonly organized information in panes similar to columns.

 	Regarding claim 15, Hogan teaches the method of claim 1 as described above.  Hogan further teaches the following:
changing the number of columns displayed in the application region includes: in accordance with a determination that the movement of the single contact included a first amount of movement toward the edge of the application region, changing the number of columns by a first number of columns; and in accordance with a determination that the movement of the single contact included a second amount of movement, greater than the first amount of movement, toward the edge of the application region, changing the number of columns by a second number of columns greater than the first number of columns.  As Hogan shows in Figs. 5 J and K, a spread gesture (second direction) 

Regarding claim 17, Hogan teaches the method of claim 1 as described above.  Hogan further teaches the following:
detecting, via the input device, an interaction user input that starts at a location within an interaction region of a respective column displayed in the application region and moves toward an edge of the interaction region; and in response to detecting the interaction user input, changing display of interaction region.  As Hogan teaches in paragraph [0203], lateral input gestures may be associated with scrolling the interface which is interpreted as encompassing “changing display of the interaction region”.

Regarding claim 18, Hogan teaches the method of claim 1 as described above.  Hogan further teaches the following:
detecting, via the input device, a relocation user input that starts at a location of a content item affordance of the second column and moves toward an edge of the second column; and in response to detecting the relocation user input, displaying the third column in the application region.  As may be seen in Hogan’s Figs. 5H and 5I, upon the pinch gesture being performed, a new column “J” is displayed, while the original columns maintain displayed.  

As per claim 19, Hogan teaches the following:
 non-transitory computer readable storage medium storing one or more programs, (see Fig. 1A), the one or more programs comprising instructions, which, when executed by an electronic device with a display, and an input device, cause the electronic device to: 
The remaining limitations of claim 19 are substantially similar to those of claim 1 and are rejected using identical reasoning.

As per claim 20, Hogan teaches the following:
an electronic device, (see Fig. 1A),  comprising: 
a display unit configured to display a user interface, (see Fig. 1A, 112); 
one or more input units configured to receive inputs, (see Fig. 1A, 164, 116); and 
a processing unit coupled with the display unit and the one or more input units, (see Fig. 1A, 120),  the processing unit configured to: 
The remaining limitations of claim 20 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 21, Hogan teaches the device of claim 20 as described above.  Hogan further teaches the following:
the processing unit is configured to display the third column in the application region by, in response to a detecting a first portion of the movement of the single contact, partially displaying the third column in the application region and, in response to detecting a second portion of the movement of the single contact, fully displaying the third column in the application region.  As may be seen in Hogan’s transition from Fig. 5H to Fig. 5I, a pinch gesture performed partially revealed column J.  Therefore, upon a greater pinch gesture being performed, the entirety of column J would be revealed.

Regarding claim 23, Hogan teaches the device of claim 20 as described above.  Hogan further teaches the following:
the processing unit is configured to change the number of columns displayed in the application region by, in accordance with a determination that the movement of the single contact was in a second direction, ceasing display of the second column in the application region while maintaining display of the first column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture (second direction) causes less columns to be displayed.  

Regarding claim 24, Hogan teaches the method of claim 23 as described above.  Hogan further teaches the following:
the processing unit is configured to cease display of the second column in the application region by, in response to detecting a first portion of the movement of the single contact, partially displaying the second column in the application region and, in response to detecting a second portion of the movement of the single contact, ceasing display of the second column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture has partially hidden column G.  Therefore, upon a slightly greater spread gesture, Column G would be fully hidden.

Regarding claim 25, Hogan teaches the device of claim 20 as described above.  Hogan further teaches the following:
the processing unit is further configured to, while displaying the third column in the application region: detect, via the one or more input devices, another movement of a single contact that starts at a location at a top of the application region and moves toward an edge of the application region; and in response to detecting the other movement of the single contact, change the number of columns displayed in the application region by, in accordance with a determination that the other movement of the single contact was in a second direction, ceasing display of the third column in the application region.  As Hogan shows in Figs. 5 I and J, a spread gesture (second direction) causes less columns to be displayed.  This gesture is performed at the top of application region at 504-a and 5044-a.  

Regarding claim 26, Hogan teaches the device of claim 25 as described above.  Hogan further teaches the following:
the processing unit is configured to change the number of columns by: in accordance with a determination that the other movement of the single contact included a first amount of movement toward the edge of the application region, ceasing display of the third column in the application region while maintaining display of the first column and second column in the application region; and in accordance with a determination that the other movement of the single contact included a second amount of movement, greater than the first amount of movement, toward the edge of the application region, ceasing display of the third column and second column in the application region while maintaining display of the first column in the application region.  As Hogan shows in Figs. 5 J and K, a spread gesture (second direction) causes less columns to be displayed.  The amount of display change is directly proportional to the amount of spread gesture (see Fig. 7B).  Therefore, a user may perform the spread gesture enough to hide any number of columns from the display.  Hogan shows in Figs. 5J and K of three columns being hidden.  However, lessening the amount of the gesture would hide fewer columns.  

Regarding claim 29, Hogan teaches the device of claim 20 as described above.  Hogan further teaches the following:
the processing unit is configured to change the number of columns displayed in the application region without changing a size of the application region.  As may be seen in Hogan’s Figs. 4A and 4B, the size of the overall graph does not change when more columns are added.  

Regarding claim 30, Hogan teaches the device of claim 20 as described above.  Hogan further teaches the following:
the processing unit is configured to change the number of columns displayed in the application region without changing a size of the second column.  As may be seen in Hogan’s transition from Fig. 5H to 5I, shrinking a first column A, which adds additional column J to the viewing area, does not change the size of the second column B.  


Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Moran in view of Satterfield as applied to claims 1 and 20, in view of Jaegar, (US 2005/0068290).

Regarding claim 3, Hogan teaches the method of claim 1 as described above.  However, Hogan does not explicitly teach of hiding the third column when the input is less than a threshold amount.  Jaegar teaches the following:
displaying the third column in the application region includes, in accordance with a determination that the movement of the single contact included less than a threshold amount of movement toward the edge of the application region, ceasing display of the third column in the application region.  As Jaegar teaches in paragraph [0084], and corresponding Figs. 17A-B, upon a drag input only partially displaying a new column, upon the input ending, the grid will snap back to its original size, hiding the new column.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the column reveal of Hogan with the view snapping of Jaegar.  One of ordinary skill would have been motivated to have made such modification because such snapping would benefit a user of Hogan in preventing partial views of columns, which consume display space and may not present any data.

Regarding claim 22, Hogan teaches the device of claim 20 as described above.  However, Hogan does not explicitly teach of hiding the third column when the input is less than a threshold amount.  Jaegar teaches the following:
the processing unit is configured to display the third column in the application region by, in accordance with a determination that the movement of the single contact included less than a threshold amount of movement toward the edge of the application region, ceasing display of the third column in the application region.  As Jaegar teaches in paragraph [0084], and corresponding Figs. 17A-B, upon a drag input only partially displaying a new column, upon the input ending, the grid will snap back to its original size, hiding the new column.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the column reveal of Hogan with the view snapping of Jaegar.  One of ordinary skill would have been motivated to have made such modification because such snapping would benefit a user of Hogan in preventing partial views of columns, which consume display space and may not present any data.


Allowable Subject Matter
Claims 8, 9, 16, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175